EXHIBIT 10

CHURCH & DWIGHT CO., INC.

STOCK AWARD PLAN

MAY 8, 2003

SECTION 1. PURPOSE

The purpose of the Church & Dwight Co., Inc. Stock Award Plan (formerly known as
the Church & Dwight Co., Inc. 1998 Stock Option Plan) (the “Plan”) is to enhance
the profitability and value of the Company and its Affiliates for the benefit of
their stockholders by enabling the Company to offer Key Employees of the Company
and its Affiliates stock based incentives in the Company, thereby creating a
means to raise the level of stock ownership by employees in order to attract,
retain and reward such individuals and strengthen the mutuality of interests
between such individuals and the Company’s stockholders. The Plan is effective
as of the date set forth in Section 13.

SECTION 2. DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

2.1 “Affiliate” shall mean, other than the Company, (i) any corporation in an
unbroken chain of corporations beginning with the Company, or in the event the
Company is a subsidiary within the meaning of Code Section 424(f), beginning
with the Company’s parent within the meaning of Code Section 424(e), which owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain; (ii) any
corporation, trade or business (including, without limitation, a partnership or
limited liability company) which is controlled fifty percent (50%) or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) by the Company or one of its Affiliates; or (iii) any other
entity, approved by the Committee as an Affiliate under the Plan, in which the
Company or any of its Affiliates has a material equity interest.

2.2 “Award” shall mean an award of a Stock Option, Stock Award, SAR or
Performance Unit under the Plan.

2.3 “Board” shall mean the Board of Directors of the Company.

2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to any section of the Code shall also be a reference to any successor
provision.

2.5 “Committee” shall mean a committee or subcommittee of the Board appointed
from time to time by the Board, which committee or subcommittee shall be
intended to consist of two (2) or more non-employee directors, each of whom
shall be, to the extent



--------------------------------------------------------------------------------

required by Rule 16b-3 a “non-employee director” as defined in Rule 16b-3 and,
to the extent required by Section 162(m) of the Code, an “outside director” as
defined under Section 162(m) of the Code. Notwithstanding the foregoing, if and
to the extent that no Committee exists which has the authority to administer the
Plan, the functions of the Committee shall be exercised by the Board. If for any
reason the appointed Committee does not meet the requirements of Rule 16b-3 or
Section 162(m) of the Code, such noncompliance with the requirements of Rule
16b-3 or Section 162(m) of the Code shall not affect the validity of the awards,
grants, interpretations or other actions of the Committee.

2.6 “Common Stock” shall mean, subject to Section 4 hereof, the common stock,
$1.00 par value per share, of the Company.

2.7 “Company” shall mean Church & Dwight Co., Inc., a Delaware corporation, and
its successors and assigns.

2.8 “Effective Date” shall mean the effective date of the Plan as defined in
Section 13.

2.9 “Eligible Employees” shall mean the Key Employees of the Company and its
Affiliates who are eligible pursuant to Section 5 to be granted Awards under the
Plan. Notwithstanding the foregoing, with respect to the grant of Incentive
Stock Options, Eligible Employees shall mean the Key Employees of the Company,
its Subsidiaries and its parent (within the meaning of Code Section 424(e)) who
are eligible pursuant to Section 5.2 to be granted Stock Options under the Plan.

2.10 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.11 “Fair Market Value” for purposes of the Plan, unless otherwise required by
any applicable provision of the Code or any regulations issued thereunder, shall
mean, as of any date, the average of the high and low sales price reported for
the Common Stock on the applicable date (i) as reported on the principal
national securities exchange on which it is then traded or the NASDAQ Stock
Market, Inc. or (ii) if not traded on any such national securities exchange or
the NASDAQ Stock Market, Inc., as quoted on an automated quotation system
sponsored by the National Association of Securities Dealers. If the Common Stock
is not readily tradable on a national securities exchange, the NASDAQ Stock
Market, Inc., or any other automated quotation system sponsored by the National
Association of Securities Dealers, its Fair Market Value shall be set in good
faith by the Committee. For purposes of the grant of any Award, the applicable
date shall be the date on which the Award is granted or, if the sale of the
Common Stock shall not have been reported or quoted on such date, on the first
day prior thereto on which the sale of the Common Stock was reported or quoted.

2.12 “Incentive Stock Option” shall mean any Stock Option awarded under the Plan
intended to be and designated as an “incentive stock option” within the meaning
of Section 422 of the Code.



--------------------------------------------------------------------------------

2.13 “Key Employee” shall mean an executive officer, senior manager or other key
employee who contributes significantly to the overall performance of the Company
and its Subsidiaries or other Affiliates.

2.14 “Non-Qualified Stock Option” shall mean any Stock Option awarded under the
Plan that is not an Incentive Stock Option.

2.15 “Participant” shall mean any Eligible Employee of the Company or its
Affiliates who has been granted an Award pursuant to the Plan.

2.16 “Performance Unit” shall mean any award of performance units granted
pursuant to Section 9.

2.17 “Rule 16b-3” shall mean Rule 16b-3 under Section 16(b) of the Exchange Act
as then in effect or any successor provisions.

2.18 “SAR” shall mean any award of stock appreciation rights granted pursuant to
Section 8.

2.19 “Section 162(m) of the Code” shall mean the exception for performance-based
compensation under Section 162(m) of the Code and any Treasury regulations
thereunder.

2.20 “Stock Award” shall mean any award of shares of Common Stock, deferred
stock units or other stock-based award granted pursuant to Section 7.

2.21 “Stock Option” or “Option” shall mean any Option to purchase shares of
Common Stock granted to Eligible Employees pursuant to Section 6.

2.22 “Subsidiary” shall mean any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code.

2.23 “Ten Percent Stockholder” shall mean a person owning stock of the Company
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or its Subsidiaries or its parent corporations as defined
in Section 424(e) of the Code.

2.24 “Transfer” or “Transferred” shall mean anticipate, alienate, attach, sell,
assign, pledge, encumber, charge or otherwise transfer.

SECTION 3. ADMINISTRATION

3.1 The Committee. The Plan shall be administered and interpreted by the
Committee.



--------------------------------------------------------------------------------

3.2 Awards. The Committee shall have full authority to grant Awards to Eligible
Employees pursuant to the terms of the Plan and to otherwise administer the
Plan. In particular, the Committee shall have the authority:

(a) to select the Eligible Employees to whom Awards may from time to time be
granted hereunder;

(b) to determine whether and to what extent Awards are to be granted hereunder
to one or more Eligible Employees;

(c) to determine, in accordance with the terms of the Plan, the type of Award
and the number of shares of Common Stock to be covered by each Award granted to
an Eligible Employee;

(d) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder to an Eligible Employee (including, but
not limited to, the exercise price or purchase price (if any), any restrictions
or limitations, any vesting schedule or acceleration thereof, or any forfeiture
restrictions or waiver thereof, and the shares of Common Stock relating
thereto), based on such factors, if any, as the Committee shall determine, in
its sole discretion;

(e) to determine whether and under what circumstances an Award may be settled in
cash and/or Common Stock;

(f) to modify, extend or renew an Award, subject to Section 12.1 hereof,
provided however, that if a Stock Option is modified, extended or renewed and
thereby deemed to be the issuance of a new Stock Option under the Code or the
applicable accounting rules, the exercise price of such Stock Option may
continue to be the original exercise price even if less than the Fair Market
Value of the Common Stock at the time of such modification, extension or
renewal; and

(g) to offer to buy out an Award previously granted, based on such terms and
conditions as the Committee shall establish and communicate to the Participant
at the time such offer is made.

3.3 Guidelines. Subject to Section 12 hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan and perform all acts, including the delegation of
its administrative responsibilities, as it shall, from time to time, deem
advisable; to construe and interpret the terms and provisions of the Plan and
any Award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in the Plan or in
any agreement relating thereto in the manner and to the extent it shall deem
necessary to carry the Plan into effect, but only to the extent any such action
would be permitted under the applicable provisions of both Rule 16b-3 and



--------------------------------------------------------------------------------

Section 162(m) of the Code (if applicable). The Committee may adopt special
guidelines and provisions for persons who are residing in, or subject to the
taxes of, countries other than the United States to comply with applicable tax
and securities laws. To the extent applicable, the Plan is intended to comply
with the applicable requirements of Rule 16b-3 and section 162(m) of the Code
and shall be limited, construed and interpreted in a manner so as to comply
therewith.

3.4 Decisions Final. Any decision, interpretation or other action made or taken
in good faith by or at the direction of the Company, the Board, or the Committee
(or any of its members) arising out of or in connection with the Plan shall be
within the absolute discretion of the Company, the Board or the Committee, as
the case may be, and shall be final, binding and conclusive on the Company and
all employees and Participants and their respective heirs, executors,
administrators, successors, and assigns.

3.5 Reliance on Counsel. The Company, the Board or the Committee may consult
with legal counsel, who may be counsel for the Company or other counsel, with
respect to its obligations, or duties hereunder, or with respect to any action
or proceeding or any question of law, and shall not be liable with respect to
any action taken or omitted by it in good faith pursuant to the advice of such
counsel.

3.6 Procedures. If the Committee is appointed, the Board may, but need not,
designate one of the members of the Committee as chairman and the Committee
shall hold meetings, subject to the By-Laws of the Company, at such times and
places including, without limitation, by telephone conference or by written
consent, as the Committee shall deem advisable. A majority of the Committee
shall be made by a majority of its members. Any decision or determination
reduced to writing and signed by all the Committee members in accordance with
the By-Laws of the Company shall be fully as effective as if it had been made by
a vote at a meeting duly called and held. The Committee may keep minutes of its
meetings and may make such rules and regulations for the conduct of its
business, as it shall deem advisable.

3.7 Designation of Consultants/Liability.

(a) The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of the Plan and may grant
authority to employees to execute agreements or other documents on behalf of the
Committee.

(b) The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any person designated
pursuant to paragraph (a) above shall not be liable for any action or
determination made in good faith with respect to the Plan. To the maximum extent
permitted by



--------------------------------------------------------------------------------

applicable law, no officer of the Company or member or former member of the
Committee or of the Board shall be liable for any action or determination made
in good faith with respect to the Plan or any Awards granted under it. To the
maximum extent permitted by applicable laws and the Restated Certificate of
Incorporation and By-Laws of the Company and to the extent not covered by
insurance, each officer and member or former member of the Committee or of the
Board shall be indemnified and held harmless by the Company against any cost or
expense (including reasonable fees of counsel reasonably acceptable to the
Company) or liability (including any sum paid in settlement of a claim with the
approval of the Company), and advanced amounts necessary to pay the foregoing at
the earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with the Plan, except to the extent arising out of
such officer’s, member’s or former member’s own fraud or bad faith. Such
indemnification shall be in addition to any rights of indemnification the
officers, directors or member or former officers, directors or members may have
under applicable law or under the Restated Certificate of Incorporation or
By-Laws of the Company or Affiliate. Notwithstanding anything else herein, this
indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to him under the Plan.

SECTION 4. SHARES AND OTHER LIMITATIONS

4.1 Shares.

(a) General Limitation. The aggregate number of shares of Common Stock which may
be issued under the Plan shall not exceed six million (6,000,000) shares
(subject to any increase or decrease pursuant to section 4.2), which may be
either authorized and unissued Common Stock or Common Stock held in or acquired
for the treasury of the Company or both. If any Award granted under the Plan
expires, terminates or is canceled for any reason without having been exercised
or paid in full, the number of shares of Common Stock underlying the unexercised
or unpaid Award shall again be available under the Plan. In addition, in
determining the number of shares of Common Stock available for awards other than
awards of Incentive Stock Options, if Common Stock has been exchanged by a
Participant as full or partial payment to the Company, or for withholding, in
connection with an Award or the number of shares of Common Stock otherwise
deliverable has been reduced for withholding payment for an Award, the number of
shares of Common Stock exchanged as payment in connection with the exercise or
for withholding or reduced shall again be available under the Plan. Any shares
of Common Stock that are issued by the Company for, and any Awards that are
granted through the assumption of or in substitution for, outstanding awards
previously granted by an acquired entity shall not be counted against the shares
of Common Stock available for issuance under the Plan other than with regard to
determining the number of shares available for Incentive Stock Options.



--------------------------------------------------------------------------------

(b) Individual Participant Limitations. The maximum number of shares of Common
Stock subject to Awards which may be granted under the Plan to each Participant
during each calendar year during the term of the Plan shall not exceed three
hundred thousand (300,000) shares (subject to any increase or decrease pursuant
to Section 4.2). To the extent the shares of Common Stock for which Awards are
permitted to be granted to a Participant pursuant to this section 4.1(b) during
a calendar year are not covered by a grant of an Award to a Participant issued
in such calendar year, such shares of Common Stock shall automatically increase
the number of shares available for grant of Awards to such Participant in the
subsequent calendar year during the term of the Plan.

4.2 Changes.

(a) The existence of the Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company or Affiliates, any issue of bonds, debentures,
preferred or prior preference stock ahead of or affecting Common Stock, the
authorization or issuance of additional shares of Common Stock, the dissolution
or liquidation of the Company or Affiliates, any sale or transfer of all or part
of its assets or business or any other corporate act or proceeding.

(b) In the event of any change in the capital structure or business of the
Company by reason of any stock dividend or extraordinary dividend, stock split
or reverse stock split, recapitalization, reorganization, merger, consolidation,
split-up, combination or exchange of shares, non-cash distributions with respect
to its outstanding Common Stock or capital stock other than Common Stock,
reclassification of its capital stock, any sale or transfer of all or part of
the Company’s assets or business, or any similar change affecting the Company’s
capital structure or business and the Committee determines in good faith that an
adjustment is necessary or appropriate under the Plan to prevent substantial
dilution or enlargement of the rights granted to, or available for, Participants
under the Plan or as otherwise necessary to reflect the change, then the
aggregate number and kind of shares which thereafter may be issued under the
Plan, the number and kind of shares or other property (including cash) to be
issued upon exercise or payment of an outstanding Award granted under the Plan
and the purchase or exercise price thereof shall be appropriately adjusted
consistent with such change in such manner as the Committee may deem equitable
to prevent substantial dilution or enlargement of the rights granted to, or
available for, Participants under the Plan or as otherwise necessary to reflect
the change, and any such adjustment determined by the Committee in good faith
shall be binding and conclusive on the Company and all Participants and
employees and their respective heirs, executor, administrators, successors and
assigns.



--------------------------------------------------------------------------------

(c) Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or (b) shall be aggregated until, and eliminated at,
the time of exercise or payment. No fractional shares of Common Stock shall be
issued under the Plan. The Committee may, in its sole discretion, pay cash in
lieu of any fractional shares of Common Stock in settlement of Awards under the
Plan. Notice of any adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of the
Plan.

4.3 Purchase Price. Notwithstanding any provision of the Plan to the contrary,
if authorized but previously unissued shares of Common Stock are issued under
the Plan, such shares shall not be issued for a consideration which is less than
par value.

SECTION 5. ELIGIBILITY

5.1 Non-Qualified Stock Options. All Key Employees of the Company and its
Affiliates are eligible to be granted Non-Qualified Stock Options under the
Plan. Eligibility under the Plan shall be determined by the Committee in its
sole discretion.

5.2 Incentive Stock Options. All Key Employees of the Company, its Subsidiaries
and its parent (within the meaning of Code Section 424(e)) are eligible to be
granted Incentive Stock Options under the Plan. Eligibility under the Plan shall
be determined by the Committee in its sole discretion.

5.3 Stock Awards, SARs and Performance Units. All Key Employees of the Company
and its Affiliates are eligible to be granted Stock Awards, SARs and Performance
Units under the Plan. Eligibility under the Plan shall be determined by the
Committee in its sole discretion.

SECTION 6. STOCK OPTION GRANTS

6.1 Options. Stock Options granted hereunder shall be one of two types: (i) an
Incentive Stock Option intended to satisfy the requirements of Section 422 of
the Code or (ii) a Non-Qualified Stock Option.

6.2 Grants. The Committee shall have the authority to grant to any Eligible
Employee one or more Incentive Stock Options, Non-Qualified Stock Options, or
both types of Stock Options. To the extent that any Stock Option does not
qualify as an Incentive Stock Option (whether because of its provisions or the
time or manner of its exercise or otherwise), such Stock Option or the portion
thereof which does not so qualify shall constitute a separate Non-Qualified
Stock Option.



--------------------------------------------------------------------------------

6.3 Terms of Options. Options granted under the Plan shall be subject to the
following terms and conditions, shall be subject to Section 3.2 hereof and the
other provisions of this Plan, and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable:

(a) Option Price. The option price per share of Common Stock subject to an
Incentive Stock Option shall be determined by the Committee at the time of
grant, but shall not be less than 100% of the Fair Market Value of a share of
Common Stock at the time of grant; provided, however, that if an Incentive Stock
Option is granted to a Ten Percent Stockholder, the purchase price shall be no
less than 110% of the Fair Market Value of the Common Stock. Except as provided
in Section 16.7(f), the purchase price of shares of Common Stock subject to a
Non-Qualified Stock Option shall be determined by the Committee but shall not be
less than 100% of the Fair Market Value of a share of Common Stock at the time
of grant.

(b) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Stock Option shall be exercisable more than ten (10) years after the date
the Option is granted, provided, however, the term of an Incentive Stock Option
granted to a Ten Percent Stockholder may not exceed five (5) years.

SECTION 7. STOCK AWARDS

7.1 Grant of Stock Awards. The Committee may issue shares of Common Stock to a
Key Employee under a Stock Award, upon such terms as the Committee deems
appropriate. Shares of Common Stock issued pursuant to Stock Awards may be
issued subject to restrictions or no restrictions, as determined by the
Committee. The Committee may, but shall not be required to, establish conditions
under which restrictions on Stock Awards shall lapse over a period of time or
according to such other criteria as the Committee deems appropriate, including
restrictions based upon the achievement of specific performance goals. The
Committee shall determine the number of shares of Company Stock to be issued
pursuant to a Stock Award and any conditions applicable to such shares.

7.2 Requirement of Employment. If a Participant ceases to be employed by the
Company and its Affiliates during a period designated in the grant instrument as
the restriction period, or if other specified conditions are not met, the Stock
Award shall terminate as to all shares covered by the grant as to which the
restrictions have not lapsed, and those shares of Common Stock must be
immediately returned to the Company. The Committee may, however, provide for
complete or partial exceptions to this requirement as it deems appropriate.

7.3 Restrictions on Transfer and Legend on Stock Certificate. During the
restriction period, a Participant may not sell, assign, transfer, pledge or
otherwise dispose of the shares of a Stock Award except to a successor under
Section 11. Each certificate for a share issued pursuant to a Stock Award shall
contain a legend giving appropriate notice of the restrictions in the grant. The
Participant shall be entitled to have the legend removed from the stock
certificate covering the shares when all restrictions on such



--------------------------------------------------------------------------------

shares have lapsed. The Committee may determine that the Company will not issue
certificates for Stock Awards until all restrictions on such shares have lapsed,
or that the Company will retain possession of certificates for shares until all
restrictions on such shares have lapsed.

7.4 Right to Vote and to Receive Dividends. Unless the Committee determines
otherwise, during the restriction period, the Participant shall have the right
to vote shares that have been issued to a Participant pursuant to a Stock Award
and to receive any dividends or other distributions paid on such shares, subject
to any restrictions deemed appropriate by the Committee.

7.5 Lapse of Restrictions. All restrictions imposed on shares issued to a
Participant pursuant to a Stock Award shall lapse upon the expiration of the
applicable restriction period and the satisfaction of all conditions imposed by
the Committee. The Committee may determine, as to any or all Stock Awards, that
the restrictions shall lapse without regard to any restriction period.

7.6 Deferred Stock Units and Other Stock-Based Awards. The Committee may grant
Stock Awards in the form of deferred stock units and other stock-based awards,
on terms established by the Committee. Deferred stock units and other
stock-based awards shall give the Participant the right to receive the value of
shares of Common Stock at such time and on such terms as the Committee shall
determine. Deferred stock units and other stock-based awards may be paid in cash
or in shares of Common Stock, or in a combination of the two, as the Committee
shall determine. The Committee shall establish the terms for deferred stock
units and other stock-based awards, which may include provisions relating to
vesting, achievement of performance goals, deferral elections and other terms.
Dividend equivalents may be credited on deferred stock units and other
stock-based awards, if the Committee so determines. The Committee may accelerate
or waive any vesting or other conditions as the Committee deems appropriate.

SECTION 8. STOCK APPRECIATION RIGHTS

8.1 General Requirements. The Committee may grant stock appreciation rights
(“SARs”) to a Key Employee separately or in tandem with any Option (for all or a
portion of the applicable Option). Tandem SARs may be granted at the time the
Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the time of the grant of the Incentive Stock Option.
The Committee shall establish the base amount of the SAR at the time the SAR is
granted. The base amount of each SAR shall not be less than the per share
exercise price of the related Option or, if there is no related Option, the Fair
Market Value of a share of Common Stock on the date of grant of the SAR.

8.2 Tandem SARs. In the case of tandem SARs, the number of SARs granted to a
Participant that shall be exercisable during a specified period shall not exceed
the number of shares of Common Stock that the Participant may purchase upon the
exercise of the



--------------------------------------------------------------------------------

related Option during such period. Upon the exercise of an Option, the SARs
relating to the Common Stock covered by such Option shall terminate. Upon the
exercise of SARs, the related Option shall terminate to the extent of an equal
number of shares of Common Stock.

8.3 Exercisability. An SAR shall be exercisable during the period specified by
the Committee in the grant instrument and shall be subject to such vesting and
other conditions as may be specified in the grant instrument. The Committee may
accelerate the exercisability of any or all outstanding SARs at any time for any
reason. A tandem SAR shall be exercisable only during the period when the Option
to which it is related is also exercisable.

8.4 Value of SARs. When a Participant exercises SARs, the Participant shall
receive in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised. The stock appreciation for an SAR
is the amount by which the Fair Market Value of the underlying Common Stock on
the date of exercise of the SAR. The Committee shall determine whether the
appreciation in an SAR shall be paid in the form of cash, shares of Common
Stock, or a combination of the two, in such proportion as the Committee deems
appropriate.

SECTION 9. PERFORMANCE UNITS

9.1 General Requirements. The Committee may grant Performance Units to a Key
Employee. Each Performance Unit shall represent the right of the Participant to
receive an amount based on the value of a share of Common Stock, if performance
goals established by the Committee are met. The Committee shall determine the
number of Performance Units to be granted and the payment terms and other
requirements applicable to such Units. Dividend equivalents may be credited on
Performance Units, if the Committee so determines.

9.2 Performance Period and Performance Goals. When Performance Units are
granted, the Committee shall establish the performance period during which
performance shall be measured, performance goals applicable to the Performance
Units and such other conditions of the grant as the Committee deems appropriate.
Performance goals may relate to the financial performance of the Company and its
Affiliates or their operating units, the performance of Common Stock, individual
performance, or such other criteria as the Committee deems appropriate.

9.3 Payment with respect to Performance Units. At the end of each performance
period, the Committee shall determine to what extent the performance goals and
other conditions of the Performance Units are met, the value of the Performance
Units, and the amount, if any, to be paid with respect to the Performance Units.
Payments with respect to Performance Units shall be made in cash, in Common
Stock, or in a combination of the two, as determined by the Committee.



--------------------------------------------------------------------------------

9.4 Requirement of Employment. If the Participant ceases to be employed by the
Company and its Affiliates during a performance period, or if other conditions
established by the Committee are not met, the Participant’s Performance Units
shall be forfeited. The Committee may, however, provide for complete or partial
exceptions to this requirement as it deems appropriate.

SECTION 10. PERFORMANCE-BASED COMPENSATION

10.1 Designation as Performance-Based Compensation. The Committee may determine
that Stock Awards and Performance Units granted to an Employee shall be
considered “performance-based compensation” under Section 162(m) of the Code.
The provisions of this Section 10 shall apply to grants of Stock Awards and
Performance Units that are intended to be considered “qualified
performance-based compensation” under Section 162(m) of the Code.

10.2 Performance Goals. When Stock Awards or Performance Units that are to be
considered “performance-based compensation” are granted, the Committee shall
establish in writing (i) the objective performance goals that must be met,
(ii) the performance period during which the performance goals must be met,
(iii) the threshold, target and maximum amounts that may be paid if the
performance goals are met, and (iv) any other conditions that the Committee
deems appropriate and consistent with the Plan and Section 162(m) of the Code.
The performance goals may relate to the Employee’s business unit or the
performance of the Company and its Affiliates as a whole, or any combination of
the foregoing. The Committee shall use objectively determinable performance
goals based on one or more of the following criteria: stock price, earnings per
share, net earnings, operating earnings, revenue growth, organization or sales
growth, operating margins, return on assets, stockholder return, return on
equity, growth in assets, unit volume, market share, credit rating or strategic
business criteria consisting of one or more objectives based on meeting
specified revenue goals, market penetration goals, geographic business expansion
goals, cost targets, goals relating to acquisitions or divestitures, or
strategic partnerships.

10.3 Establishment of Goals. The Committee shall establish the performance goals
in writing either before the beginning of the performance period or during a
period ending no later than the earlier of (i) 90 days after the beginning of
the performance period or (ii) the date on which 25% of the performance period
has been completed, or such other date as may be required or permitted under
applicable regulations under Section 162(m) of the Code. The performance goals
shall satisfy the requirements for “qualified performance-based compensation,”
including the requirement that the achievement of the goals be substantially
uncertain at the time they are established and that the goals be established in
such a way that a third party with knowledge of the relevant facts could
determine whether and to what extent the performance goals have been met. The
Committee shall not have discretion to increase the amount of compensation that
is payable upon achievement of the designated performance goals.



--------------------------------------------------------------------------------

10.4 Maximum Payment. The number of shares of Common Stock that may be subject
to Awards granted to a Participant during any calendar year shall not exceed the
limit set forth in Section 4.1(b). If Stock Awards or Performance Units that are
intended to qualify as “performance-based compensation” are paid in cash, the
maximum amount that may be awarded to a Participant during a calendar year with
respect to such Stock Awards and Performance Units is the maximum number of
shares that could be subject to Awards granted to the Participant during the
year pursuant to Section 4.1(b), multiplied by the per share Fair Market Value
of the Common Stock at the end of the performance period. All awards (including
both stock and cash payments) granted to a Participant during a calendar year
shall be aggregated for purposes of applying the individual participant limits
of Section 4.1(b) and this Section 10.4.

10.5 Announcement of Grants. The Committee shall certify and announce the
results for each performance period to all Participants immediately following
the announcement of the Company’s financial results for the performance period.
If and to the extent that the Committee does not certify that the performance
goals have been met, the grants of Stock Awards or Performance Units for the
performance period shall be forfeited or shall not be made, as applicable.

10.6 Death, Disability or Other Circumstances. The Committee may provide that
Stock Awards or Performance Units shall be payable or restrictions on Stock
Awards or Performance Units shall lapse, in whole or in part, in the event of
the Participant’s death or disability during the performance period, or under
other circumstances consistent with the Treasury regulations and rulings under
Section 162(m) of the Code.

SECTION 11. NON-TRANSFERABILITY

11.1 Non-Transferability. Except as provided in the last sentence of this
Section 11.1, no Award shall be transferred by the Participant otherwise than by
will or by the laws of descent and distribution, all Stock Options shall be
exercisable, during the Participant’s lifetime, only by the Participant, no
Award shall, except as otherwise specifically provided by law or herein, be
transferred in any manner, and any attempt to transfer any such Award shall be
void. No such Award shall in any manner be used for the payment of, subject to,
or otherwise encumbered by or hypothecated for debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such Award, nor
shall it be subject to attachment or legal process for or against such person.
Notwithstanding the foregoing, the Committee may determine at the time of grant
or thereafter, that an Award, other than an Incentive Stock Option, that is
otherwise not transferable pursuant to this Section 11 is transferable in whole
or part and in such circumstances, and under such conditions, as specified by
the Committee.

SECTION 12. TERMINATION OR AMENDMENT OF THE PLAN

12.1 Termination or Amendment. Notwithstanding any other provision of the Plan,
the Board or the Committee may at any time, and from time to time, amend, in
whole or in part, any or all of the provisions of the Plan (including any
amendment deemed



--------------------------------------------------------------------------------

necessary to ensure that the Company may comply with any regulatory requirement
referred to in this Section 12 or suspend or terminate it entirely,
retroactively or otherwise; provided, however, that, unless otherwise required
by law or specifically provided herein, the rights of a Participant with respect
to Awards granted prior to such amendment, suspension or termination, may not be
impaired without the consent of such Participant and, provided further, that the
Plan may not be amended without the approval of the stockholders of the Company
in accordance with the laws of the State of Delaware to (i) increase the
aggregate number of shares of Common Stock that may be issued under the Plan
(subject to Section 4.2); (ii) except as otherwise permitted in Section 16.7(f),
decrease the minimum Option price of any Stock Option; or (iii) make any other
amendment that would require stockholder approval under the rules of any
exchange or system on which the Company’s securities are listed or traded. In
addition, solely to the extent required by the applicable provisions of Rule
16b-3 or Section 162(m) of the Code, or with respect to Incentive Stock Options,
Section 422 of the Code, no amendment may be made without the approval of
stockholders of the Company in accordance with the laws of the State of Delaware
which would (i) increase the maximum individual Participant limitations for a
calendar year under Section 4.1(b) or Section 10.4; (ii) change the
classification of employees eligible to receive Awards under the Plan; or
(iii) extend the maximum Option term under Section 6.3(b).

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Section 4 above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any holder without the holder’s consent.

SECTION 13. EFFECTIVE DATE OF PLAN

The Plan was adopted by the Board effective as of January 1, 1999 (the
“Effective Date”), subject to and conditioned upon the approval of the Plan by
the stockholders of the Company in accordance with the laws of the State of
Delaware and requirements of any applicable national securities exchange or
automated quotation system. The Plan was amended effective as of May 8, 2003.

SECTION 14. TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the Effective Date or the date of stockholder approval, but
such Awards granted prior to such date may extend beyond that date.

SECTION 15. NAME OF PLAN

The Plan shall be known as the “Church & Dwight Co., Inc. 1998 Stock Award
Plan.”



--------------------------------------------------------------------------------

SECTION 16. TERMS AND CONDITIONS

PREAMBLE: The Committee’s exclusive power and authority to administer and to
interpret the Plan, as provided in section 3 hereof, is a continuing power which
is not exhausted by being once exercised, and the Plan shall be in all respects
subject and subordinate to the Committee’s interpretation as to the meaning and
effect of the provisions hereof or of any omissions herein with respect to any
matter.

16.1 Additional Definitions.

(a) “Acquisition Events” shall have the meaning set forth in Section 16.5(c).

(b) “Cause” shall mean, unless otherwise determined by the Committee at grant,
or, if no rights of the Participant are reduced, thereafter, termination due to
a Participant’s dishonesty, fraud, insubordination, willful misconduct or
refusal to attempt to perform services (for any reason other than illness or
incapacity), as determined by the Committee in its sole discretion.

(c) “Change of Control” shall have the meaning set forth in Section 16.5(b).

(d) “Disability” shall mean, unless otherwise determined by the Committee at
grant or, if no rights of the Participant are reduced, thereafter, (i) with
respect to Incentive Stock Options, an individual’s inability, as determined by
the Committee, to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months or, (ii) with respect to
Non-Qualified Stock Options, an individual’s inability, as determined by the
Committee, to substantially perform the duties for which such Participant was
hired for a period of at least six (6) months.

(e) “Retirement” shall mean, the voluntary separation from the employment of the
Company by a participant after attaining the age of 65 with at least ten
(10) years of service with the company.

(f) “Termination of Employment,” except as provided in the next sentence, shall
mean (i) a termination of service of a Participant from the Company and its
Affiliates; or (ii) when an entity which is employing a Participant ceases to be
an Affiliate, unless the Participant thereupon becomes employed by the Company
or another Affiliate. The Committee may otherwise define Termination of
Employment in the Award grant or, if no rights of the Participant are reduced,
may otherwise define Termination of Employment thereafter, including, but not
limited to, defining Termination of Employment with regard to entities
controlling, under common control with or controlled by the Company rather than
just the Company and its Affiliates and/or entities that provide substantial
services to the Company or its Affiliates to which the Participant has
transferred directly from the Company or its Affiliates at the request of the
Company.



--------------------------------------------------------------------------------

16.2 Exercise of Options.

(a) Exercisability. Subject to the provisions of Section 16.3, or unless
otherwise determined by the Committee at the time of grant, one hundred percent
(100%) of each Stock Option, subject to the terms and conditions contained
herein and the respective Stock Option agreement, shall vest and become
exercisable on the third anniversary of the date of grant of the Option,
provided that the Participant has not incurred a Termination of Employment prior
to the applicable vesting date. If any Stock Option is exercisable subject to
certain limitations (including, without limitation, that it is exercisable only
in installments or within certain time periods), the Committee may waive such
limitations on the exercisability at any time at, or after, grant in whole or in
part (including, without limitation, that the Committee may waive the
installment exercise provisions or accelerate the time at which Options may be
exercised), based on such factors, if any, as the Committee shall determine, in
its sole discretion.

(b) Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under subsection (a) above, Stock Options may be
exercised in whole or in part at any time during the Option term, by giving
written notice of exercise to the Company specifying the number of shares to be
purchased, according to procedures established by the Committee. Common Stock
purchased pursuant to the exercise of a Stock Option shall be paid for as
follows: (i) in cash or by check, bank draft or money order payable to the order
of Company; (ii) if the Common Stock is traded on a national securities
exchange, the NASDAQ Stock Market, Inc. or quoted on a national quotation system
sponsored by the National Association of Securities Dealers, through the
delivery of irrevocable instructions to a broker to deliver promptly to the
Company an amount equal to the purchase price; or (iii) on such other terms and
conditions as may be acceptable to the Committee (which may include payment in
full or part in the form of Common Stock owned by the Participant for a period
of at least six (6) months (and for which the Participant has good title free
and clear of any liens and encumbrances) based on the Fair Market Value of the
Common Stock on the payment date as determined by the Committee or the surrender
of vested Options owned by the Participant).

(c) Form, Modification, Extension and Renewal of Options. Subject to the terms
and conditions and within the limitations of the Plan, an Option shall be
evidenced by such form of Stock Option agreement as is approved by the
Committee, and the Committee may modify, extend or renew outstanding Options
granted under the Plan, or accept the surrender of outstanding Options (up to
the extent not theretofore exercised) and authorize the granting of new Options
in substitution therefore (to the extent not theretofore exercised).

(d) Other Terms and Conditions. Options may contain such other provisions, which
shall not be inconsistent with any of the foregoing terms of the Plan, as the
Committee shall deem appropriate including, without limitation, permitting



--------------------------------------------------------------------------------

“reloads” such that the same number of Options are granted as the number of
Options exercised, shares used to pay for the exercise price of Options or
shares used to pay withholding taxes (“Reloads”). With respect to Reloads, the
exercise price of the new Stock Option shall be the Fair Market Value on the
date of the “reload” and the term of the Stock Option shall be the same as the
remaining term of the Options that are exercised, if applicable, or such other
exercise price and term as determined by the Committee.

16.3 Termination.

(a) Termination of Employment. The following rules apply with regard to Options
upon the Termination of Employment of a Participant unless otherwise determined
by the Committee at grant or, if no rights of the Participant are reduced,
thereafter:

(b) Termination by Reason of Death. If a Participant’s Termination of Employment
is by reason of death, any Stock Option held by such Participant, which is
either vested or which may become vested as provided below shall be exercisable,
by the legal representative of the estate at any time within a period of three
(3) years from the date of such death, but in no event beyond the expiration of
the stated term of such Stock Option. During such three (3) year period any
non-vested Stock Option held by a Participant shall continue to vest in
accordance with subsection 16.2(a). Any Stock Option not exercised as aforesaid
shall terminate.

(c) Termination by Reason of Permanent Disability or Retirement. If a
Participant’s Termination of Employment is by reason of Permanent Disability or
Retirement, any Stock Option held by such Participant, which is either vested or
which may become vested as provided below, shall be exercisable, by the
Participant (or, in the event of the Participant’s death, by the legal
representative of the estate) at any time within a period of three (3) years
from the date of such Termination of Employment, but in no event beyond the
expiration of the stated term of such Stock Option. During such three (3) year
period any non-vested Stock Option held by a Participant shall continue to vest
in accordance with subsection 12.2(a). Any Stock Option not exercised as
aforesaid shall terminate.

(d) Involuntary Termination Without Cause Pursuant to a Separation Agreement. If
a Participant’s Termination of Employment is by involuntary termination without
Cause and, pursuant to the request of the Company, and the Participant has
entered into a separation agreement with the Company in a form acceptable to the
Company which includes a general release by the Participant of all claims
against the Company and its Affiliates and their officers and directors and
certain other related entities (a “Separation Agreement”), any Stock Option held
by such Participant, which is either vested or which may become vested as
provided below shall be exercisable, by the Participant at any time within a
period of (i) in the case of options granted prior to January 1, 1999, three
(3) years from the date



--------------------------------------------------------------------------------

of such Termination of Employment, or (ii) in the case of options granted after
December 31, 1998, thirty (30) days from the date of such Termination of
Employment but, in either case, in no event beyond the expiration of the stated
term of such Stock Option. During such three (3) year or thirty (30) day period
as applicable, any non-vested Stock Option held by a Participant shall continue
to vest in accordance with subsection 16.2(a). Any Stock Option not exercised as
aforesaid shall terminate.

(e) Voluntary Termination or Involuntary Termination Without Cause and No
Execution of Separation Agreement. If a Participant’s Termination of Employment
is voluntary and occurs prior to, or more than ninety (90) days after, the
occurrence of an event which would be grounds for Termination of Employment by
the Company for Cause (without regard to any notice or cure period requirements)
or a Participant’s Termination of Employment is by involuntary termination
without Cause and the Participant has not entered into a Separation Agreement,
any Stock Option held by such Participant, may be exercised, to the extent
exercisable at Termination of Employment, by the Participant at any time within
a period of thirty (30) days from the date of such Termination of Employment,
but in no event beyond the expiration of the stated term of such Stock Option.

(f) Termination for Cause. If a Participant’s Termination of Employment (i) is
for Cause or (ii) is a voluntary termination (as provided in subsection
(d) above) within ninety (90) days after an event which would be grounds for a
Termination of Employment for Cause, any Stock Option held by such Participant
shall thereupon terminate and expire as of the date of termination.

16.4 Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under the Plan and/or any other
stock option plan of the Company, any Subsidiary or parent corporation (within
the meaning of Section 424(e) of the Code) exceeds $100,000, such Options shall
be treated as Options which are not Incentive Stock Options. In addition, if an
Eligible Employee does not remain employed by the Company, any Subsidiary or
parent corporation (within the meaning of Section 424(e) of the Code) at all
times from the time the Option is granted until three (3) months prior to the
date of exercise (or such other period as required by applicable law), such
Option shall be treated as an Option which is not an Incentive Stock Option.

Should the foregoing provision not be necessary in order for the Stock Options
to qualify as Incentive Stock Options, or should any additional provisions be
required, the Committee may amend the Plan accordingly, without the necessity of
obtaining the approval of the stockholders of the Company.



--------------------------------------------------------------------------------

16.5 Change of Control Provisions.

(a) Benefits. In the event of a Change of Control of the Company (as defined
below), except as otherwise provided by the Committee upon the grant of a Stock
Option or, if no rights of the Participant are reduced, thereafter, the
Participant shall be entitled to the following benefits:

(i) Subject to paragraph (b) below, all outstanding Stock Options granted prior
to the Change of Control shall be fully vested and immediately exercisable in
their entirety. The Committee, in its sole discretion, may provide for the
purchase of any such Stock Options by the Company or its Affiliates for an
amount of cash equal to the excess of the Change of Control Price (as defined
below) of the shares of Common Stock covered by such Stock Options, over the
aggregate exercise price of such Stock Options. For purposes of this
Section 16.5 (a) (i), Change of Control Price shall mean the higher of (i) the
highest price per share of Common Stock paid in any transaction related to a
Change of Control of the Company, or (ii) the highest Fair Market Value per
share of Common Stock at any time during the sixty (60) day period preceding a
Change of Control.

(ii) Notwithstanding anything to the contrary herein, unless the Committee
provides otherwise, at the time an Option is granted to a Participant hereunder
or, if no rights of the Participant are reduced, thereafter, no acceleration of
exercisability shall occur with respect to such Option if the Committee
reasonably determines in good faith, prior to the occurrence of the Change of
Control, that the Options shall be honored or assumed, or new rights substituted
therefore (each such honored, assumed or substituted option hereinafter called
an “Alternative Option”), by a Participant’s employer (or the parent or a
subsidiary of such employer) immediately following the Change of Control,
provided that any such Alternative Option must meet the following criteria:

(1) the Alternative Option must be based on stock which is traded on an
established securities market, or which will be so traded within thirty
(30) days of the Change of Control;

(2) the Alternative Option must provide such Participant with rights and
entitlements substantially equivalent to or better than the rights, terms and
conditions applicable under such Option, including, but not limited to, an
identical or more favorable exercise schedule; and

(3) the Alternative Option must have economic value substantially equivalent to
the value of such Option (determined at the time of the Change of Control).

For purposes of Incentive Stock Options, any assumed or substituted Option shall
comply with the requirements of Treasury regulation sec. 1.425-1 (and any
amendments thereto).



--------------------------------------------------------------------------------

(iii) Except as provided below, all Stock Awards, SARs and Performance Units
that are outstanding at the time of a Change of Control shall be fully vested
and payable upon the Change of Control, upon such terms as the Committee
determines prior to the Change of Control. However, prior to a Change of
Control, the Committee may determine that no acceleration of vesting or payment
shall occur with respect to Stock Awards, SARs and Performance Units if the
Committee reasonably determines in good faith, prior to the occurrence of the
Change of Control, that the Stock Awards, SARs and Performance Units shall be
honored or assumed, or new rights substituted therefore, by a Participant’s
employer (or the parent or a subsidiary of such employer) immediately following
the Change of Control, on such terms as the Committee deems appropriate.

(iv) Change of Control. For purposes of the Plan, a “Change of Control” shall be
deemed to have occurred if:

(v) any person (as defined in Section 3(a)(9) of the Exchange Act and as used in
Sections 13(d) and 14(d) thereof), excluding the Company or any Affiliate, any
employee benefit plan sponsored or maintained by the Company or any Affiliate,
(including any trustee of any such plan acting in his capacity as trustee)
becomes the beneficial owner (as defined in Rule 13(d)-3 under the Exchange Act)
of shares of Common Stock representing more than fifty percent (50%) of the
total number of votes that may be cast for the election of directors of the
Company;

(vi) the stockholders of the Company shall approve any merger or other business
combination of the Company, sale of all or substantially all of the Company’s
assets or combination of the foregoing transactions (a “Transaction”), other
than a Transaction involving only the Company and one or more of its
Subsidiaries, or a Transaction immediately following which the stockholders of
the Company immediately prior to the Transaction continue to have a majority of
the voting power in the resulting entity; or

(vii) within any twenty-four (24) month period beginning on or after the date
hereof, the persons who were directors of the Company immediately before the
beginning of such period (the “Incumbent Directors”) shall cease (for any reason
other than death) to constitute at least a majority of the board of directors of
the Company, or the board of directors of any successor to the Company (the
“Board”), provided that, any director who was not a director as of the date
hereof shall be deemed to be an Incumbent Director if such director was elected
to the Board by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors either
actually or by prior operation of the foregoing unless such election,
recommendation or approval was the result of an actual or threatened election
contest of the type contemplated by Regulation 14a-11 promulgated under the
Exchange Act or any successor provision.

(b) In the event of a merger or consolidation in which the Company is not the
surviving entity or in the event of any transaction that results in the
acquisition of all or substantially all of the Company’s outstanding Common
Stock by a single person



--------------------------------------------------------------------------------

or entity or by a group of persons and/or entities acting in concert, or in the
event of the sale or transfer of all or substantially all of the Company’s
assets (all of the foregoing being referred to as “Acquisition Events”), then
the Committee may, in its sole discretion, terminate all outstanding Options of
Eligible Employees, effective as of the date of the Acquisition Event, by
delivering notice of termination to each such Participant at least twenty
(20) days prior to the date of consummation of the Acquisition Event; provided,
that during the period from the date on which such notice of termination is
delivered to the consummation of the Acquisition Event, each such Participant
shall have the right to exercise in full all of his Options that are then
outstanding (whether vested or not vested and without regard to any limitations
on exercisability otherwise contained in the Option) but contingent on the
occurrence of the Acquisition Event, and, provided that, if the Acquisition
Event does not take place within a specified period after giving such notice for
any reason whatsoever, the notice and exercise shall be null and void. If an
Acquisition Event occurs, the Committee may, prior to the consummation of the
Acquisition Event, take such actions as it deems appropriate with respect to
outstanding SARs, Stock Awards and Performance Units, including acceleration of
vesting and payment of Awards and termination of Awards on such terms as the
Committee deems appropriate. If an Acquisition Event occurs, to the extent the
Committee does not terminate the outstanding Awards pursuant to this
Section 16.5(c), then the provisions of Section 4.2(b) shall apply.

16.6 Unfunded Plan.

(a) Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments as to
which a Participant has a fixed and vested interest but which are not yet made
to a Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.

16.7 General Provisions.

(a) Legend. The Committee may require each person receiving shares pursuant to
the exercise or grant of an Award under the Plan to represent to and agree with
the Company in writing that the Participant is acquiring the shares without a
view to distribution thereof. In addition to any legend required by the Plan,
the certificates for such shares may include any legend which the Committee
deems appropriate to reflect any restrictions on Transfer.

(b) Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.



--------------------------------------------------------------------------------

(c) No Right to Employment. Neither the Plan nor the grant or exercise of any
Awards hereunder shall give any Participant or other employee any right with
respect to continuance of employment by the Company or any Affiliate, nor shall
they be a limitation in any way on the right of the Company or any Affiliate by
which an employee is employed to terminate his employment at any time.

(d) Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made to a Participant, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any Federal, state or local taxes
required by law to be withheld. The Committee may permit any such withholding
obligation with regard to any Participant to be satisfied by reducing the number
of shares of Common Stock otherwise deliverable or by delivering shares of
Common Stock already owned; provided that if shares are withheld to satisfy the
tax withholding obligations, the shares withheld may not exceed the minimum
applicable withholding tax rate for federal (including FICA), state and local
tax liabilities applicable to the Participant. Any fraction of a share of Common
Stock required to satisfy such tax obligations shall be disregarded and the
amount due shall be paid instead in cash by the Participant.

(e) Listing and Other Conditions.

(i) Unless otherwise determined by the Committee, as long as the Common Stock is
listed on a national securities exchange or system sponsored by a national
securities association, the issue of any shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The right to exercise any Option with respect to such shares or
otherwise receive shares pursuant to an Award shall be suspended until such
listing has been effected.

(ii) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Common Stock pursuant to an Award is or may in the
circumstances be unlawful or result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction,
the Company shall have no obligation to make such sale or delivery, or to make
any application or to effect or to maintain any qualification or registration
under the Securities Act of 1933, as amended, or otherwise with respect to
shares of Common Stock, and the right to exercise any Option or receive payment
of an Award shall be suspended until, in the opinion of such counsel, such sale
or delivery shall be lawful or will not result in the imposition of excise taxes
on the Company.

(iii) Upon termination of any period of suspension under this Section 16.7, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Option.

(iv) A Participant shall be required to supply the Company with any
certificates, representations and information that the Company requests and
otherwise cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.



--------------------------------------------------------------------------------

(f) Awards in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Awards under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of all or a portion of the
business, stock, equity interests, or assets of any corporation, firm, joint
venture or association, including Awards to employees thereof or for other
proper corporate purposes, or (ii) limit the right of the Company to grant stock
options or make other awards outside of this Plan. Without limiting the
foregoing, the Committee may make an Award to an employee of another company who
is or becomes a Key Employee by reason of a merger, consolidation, acquisition
of stock, equity interests or property or other transaction involving the
Company or an Affiliate in substitution for, or as assumption or conversion of,
a grant made by such company. The Committee shall determine the terms of the
substituted, assumed or converted grants, and may grant Non-Qualified Stock
Options with a purchase price per share less than 100% of the Fair Market Value
of a share of Common Stock at the time of grant, but not less than par value of
the Common Stock.

(g) Governing Law. The Plan shall be governed and construed in accordance with
the laws of the State of Delaware (regardless of the law that might otherwise
govern under applicable Delaware principles of conflict of laws).

(h) Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply. To the extent
applicable to an Award, the Plan shall be limited, construed and interpreted in
a manner so as to comply with the applicable requirements of Rule 16b-3 and
Section 162(m) of the Code; however, noncompliance with Rule 16b-3 or
Section 162(m) of the Code shall have no impact on the effectiveness of an Award
granted under the Plan.

(i) Other Benefits. No Award granted or exercised under the Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its Affiliates nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.

(j) Costs. The Company shall bear all expenses included in administering the
Plan, including expenses of issuing Common Stock pursuant to the exercise of any
Awards hereunder.

(k) No Right to Same Benefits. The provisions and terms of Awards need not be
the same with respect to each Participant, and the Awards granted to individual
Participants need not be the same in subsequent years.



--------------------------------------------------------------------------------

(l) Death/Transfer. The Committee may in its discretion require the transferee
of a Participant’s Awards to supply it with written notice of the Participant’s
death and to supply it with a copy of the will (in the case of the Participant’s
death) or such other evidence as the Committee deems necessary to establish the
validity of the transfer of an Award. The Committee may also require the
agreement of the transferee to be bound by all of the terms and conditions of
the Plan.

(m) Section 16(b) of the Exchange Act. All elections and transactions under the
Plan by persons subject to Section 16 of the Exchange Act involving shares of
Common Stock are intended to comply with all exemptive conditions under Rule
16b-3. The Committee may establish and adopt written administrative guidelines,
designed to facilitate compliance with Section 16(b) of the Exchange Act, as it
may deem necessary or proper for the administration and operation of the Plan
and the transaction of business thereunder.

(n) Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

(o) Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

Approved and Adopted By The Board of Directors of Church & Dwight Co., Inc.

 

By:   /s/ Robert A. Davies, III   Chairman of the Board

May 8, 2003



--------------------------------------------------------------------------------

Amendment 2003-1

to the

Church & Dwight Co., Inc.

Stock Award Plan

Pursuant to Section 12.1 of the Church & Dwight Co., Inc. Stock Award Plan (the
“Plan”) and the delegation from the Compensation and Organization Committee of
the Board of Directors executed on July 23, 2003, the undersigned hereby amends
the Plan in the manner set forth below.

1. New paragraphs (f) and (g) are hereby inserted into Section 16.3 of the Plan
and the succeeding paragraph of Section 16.3 shall be adjusted accordingly
effective as of July 23, 2003.

(f) Involuntary Termination of Employment Without Cause Pursuant to a Separation
Agreement of a Participant Age 55 or Above With at Least 10 Years of Service. If
a Participant’s Termination of Employment is by involuntary termination without
Cause and, pursuant to the request of the Company, the Participant has entered
into a Separation Agreement, and the employee is age 55 or above with at least
10 years of service at the time of his or her Termination of Employment, any
Stock Option granted after June 1, 2002, held by such Participant, which is
either vested or which may become vested as provided below shall be exercisable
by the Participant at any time within a period of one (1) year from the date of
such Termination of Employment but, in either case, in no event beyond the
expiration of the stated term of such Stock Option. During such one (1) year
period, any non-vested Stock Option held by a Participant shall continue to vest
in accordance with subsection 16.2(a). Any Stock Option not exercised as
aforesaid shall terminate.

(g) Voluntary Termination of Employment of a Participant Age 55 or Above With at
Least 10 Years of Service. If a Participant’s Termination of Employment is
voluntary and occurs prior to, or more than ninety (90) days after, the
occurrence of an event which would be grounds for Termination of Employment by
the Company for Cause (without regard to any notice or cure period requirements)
and the Participant has provided at least one hundred and twenty (120) days
notice of the voluntary termination date, and the employee is age 55 or above
with at least 10 years of service at the time of his or her Termination of
Employment, any Stock Option granted after June 1, 2002, held by such
Participant, which is either vested or which may become vested as provided



--------------------------------------------------------------------------------

below shall be exercisable, by the Participant at any time within a period of
one (1) year from the date of such Termination of Employment but, in either
case, in no event beyond the expiration of the stated term of such Stock Option.
During such one (1) year period, any non-vested Stock Option held by a
Participant shall continue to vest in accordance with subsection 16.2(a).

IN WITNESS WHEREOF, the undersigned has authorized the execution of this
amendment as of the 23rd day of July, 2003.

 

CHURCH & DWIGHT CO., INC. By:   /s/ Robert A. Davies, III Title:   Chairman of
the Board Date: July 23, 2003



--------------------------------------------------------------------------------

Amendment 2004-1

to the

Church & Dwight Co., Inc.

Stock Award Plan

Pursuant to Section 12.1 of the Church & Dwight Co., Inc. Stock Award Plan (the
“Plan”) and the delegation from the Compensation and Organization Committee of
the Board of Directors executed on August 4, 2004, the undersigned hereby amends
the Plan in the manner set forth below.

1. New paragraphs (g) and (h) are hereby inserted into Section 16.3 of the Plan
and the succeeding paragraph of Section 16.3 shall be adjusted accordingly
effective as of June 14, 2004.

(g) Involuntary Termination of Employment Without Cause Pursuant to a Separation
Agreement of a Participant Age 55 or Above With at Least 10 Years of Service. If
a Participant’s Termination of Employment is by involuntary termination without
Cause and, pursuant to the request of the Company, the Participant has entered
into a Separation Agreement, and the employee is age 55 or above with at least
10 years of service at the time of his or her Termination of Employment, any
Stock Option granted after June 1, 2002, held by such Participant, which is
either vested or which may become vested as provided below shall be exercisable
by the Participant at any time within a period of one (1) year from the date of
such Termination of Employment but, in either case, in no event beyond the
expiration of the stated term of such Stock Option. During such one (1) year
period, any non-vested Stock Option held by a Participant shall continue to vest
in accordance with subsection 16.2(a). Any Stock Option not exercised as
aforesaid shall terminate. If, as of the date of Termination of Employment, the
sum of the employee’s age plus full years of service is greater than or equal to
75, said period of vesting and exercise rights for options granted after
June 13, 2004 shall be two (2) years form the date of termination.

(h) Voluntary Termination of Employment of a Participant Age 55 or Above With at
Least 10 Years of Service. If a Participant’s Termination of Employment is
voluntary and occurs prior to, or more than ninety (90) days after, the
occurrence of an event which would be grounds for Termination of Employment by
the Company for Cause (without regard to any notice or cure period requirements)
and the Participant has provided at least one hundred and twenty (120) days
notice of the voluntary termination date, and the employee is age 55 or above
with at least 10 years of service at the time of his or her Termination of
Employment, any Stock Option granted after June 1, 2002, held by such
Participant, which is either vested or which may become vested as provided below
shall be exercisable, by the Participant at any time within a period of one
(1) year from the date of such Termination of Employment but, in either case, in
no event beyond the expiration



--------------------------------------------------------------------------------

of the stated term of such Stock Option. During such one (1) year period, any
non-vested Stock Option held by a Participant shall continue to vest in
accordance with subsection 16.2(a). If, as of the date of Termination of
Employment, the sum of the employee’s age plus full years of service is greater
than or equal to 75, said period of vesting and exercise rights for options
granted after June 13, 2004 shall be two (2) years form the date of termination.

IN WITNESS WHEREOF, the undersigned has authorized the execution of this
amendment as of the 4th day of August, 2004.

 

CHURCH & DWIGHT CO., INC. By:   /s/ Robert A. Davies, III Title:   Chairman of
the Board Date: August 4, 2004



--------------------------------------------------------------------------------

Amendment 2006-1

to the

Church & Dwight Co., Inc.

Stock Award Plan

Pursuant to Section 12.1 of the Church & Dwight Co., Inc. Stock Award Plan (the
“Plan”) and the delegation from the Compensation and Organization Committee of
the Board of Directors executed on October 31, 2006, the undersigned hereby
amends the Plan in the manner set forth below.

1. Paragraph 4.2(b) is deleted in its entirety and replaced with the following
effective as of October 31, 2006.

4.2(b) In the event of any change in the capital structure or business of the
Company by reason of any stock dividend or extraordinary dividend, stock split
or reverse stock split, recapitalization, reorganization, merger, consolidation,
split-up, combination or exchange of shares, non-cash distributions with respect
to its outstanding Common Stock or capital stock other than Common Stock,
reclassification of its capital stock, any sale or transfer of all or part of
the Company’s assets or business, or any similar change affecting the Company’s
capital structure or business, then the aggregate number and kind of shares
which thereafter may be issued under the Plan, the number and kind of shares or
other property (including cash) to be issued upon exercise or payment of an
outstanding Award granted under the Plan and the purchase or exercise price
thereof shall be appropriately adjusted consistent with such change in such
manner to prevent substantial dilution or enlargement of the rights granted to,
or available for, Participants under the Plan or as otherwise necessary to
reflect the change, and any such adjustment shall be binding and conclusive on
the Company and all Participants and employees and their respective heirs,
executor, administrators, successors and assigns.

IN WITNESS WHEREOF, the undersigned has authorized the execution of this
amendment as of the 31st day of October, 2006.

 

CHURCH & DWIGHT CO., INC. By:   /s/ Jacquelin J. Brova Title:   Vice President,
Human Resources October 31, 2006



--------------------------------------------------------------------------------

Amendment 2007-1

to the

Church & Dwight Co., Inc.

Stock Award Plan

Pursuant to Section 12.1 of the Church & Dwight Co., Inc. Stock Award Plan (the
“Plan”) and the delegation from the Compensation and Organization Committee of
the Board of Directors executed on February 22, 2007, the undersigned hereby
amends the Plan in the manner set forth below.

1. Paragraph 16.3(h) is renamed Paragraph 16.3(i) and the following new
Paragraph 16.3(h) is hereby added in its entirety effective as of March 1, 2007.

16.3(h) Voluntary and Involuntary Terminations of Employment After February 28,
2007 of a Participant Age 55 or Above With at Least 5 Years of Service.

(i) If a Participant’s Termination of Employment is voluntary and occurs prior
to, or more than ninety (90) days after, the occurrence of an event which would
be grounds for Termination of Employment by the Company for Cause (without
regard to any notice or cure period requirements) and the Participant (1) has
provided at least one hundred and twenty (120) days notice of the voluntary
termination date, (2) has entered into a separation agreement with the Company
which contains non-compete, non-solicitation, non-disparagement, and
confidentiality provisions and (3) is age 55 or above with at least 5 years of
service at the time of his or her Termination of Employment and the sum of such
employee’s age and years of service at the time of Termination of Employment is
equal to or greater than 65, then any Stock Option granted after February 28,
2007, held by such Participant, which is either vested or which may become
vested as provided below shall be exercisable, by the Participant at any time
within a period of three (3) years from the date of such Termination of
Employment but in no event beyond the expiration of the stated term of such
Stock Option. During such three (3) year period, any non-vested Stock Option
held by a Participant shall continue to vest in accordance with subsection
16.2(a).

(ii) If a Participant’s Termination of Employment is involuntary without Cause
and the Participant (1) pursuant to the request of the Company, has entered into
a separation agreement with the Company which contains non-compete,
non-solicitation, non-disparagement, and confidentiality provisions and (2) is
age 55 or above with at least 5 years of service at the time of his or her
Termination of Employment and the sum of such employee’s age and years of
service at the time of Termination of Employment is equal to or greater than 65,
then any Stock Option granted after February 28, 2007, held by such Participant,
which is either vested or which may become vested as provided below shall be
exercisable, by the Participant at any time within a period of three (3) years
from the date of such Termination of Employment but in no event beyond the



--------------------------------------------------------------------------------

expiration of the stated term of such Stock Option. During such three (3) year
period, any non-vested Stock Option held by a Participant shall continue to vest
in accordance with subsection 16.2(a).

IN WITNESS WHEREOF, the undersigned has authorized the execution of this
amendment as of the 22nd day of February, 2007.

 

CHURCH & DWIGHT CO., INC. By:   /s/ Jacquelin J. Brova Name:   Jacquelin J.
Brova Title:   Vice President, Human Resources Date:   February 22, 2007